 
 
I 
108th CONGRESS 2d Session 
H. R. 4234 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2004 
Mr. Frank of Massachusetts (for himself and Mr. Matsui) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend title II of the Social Security Act to restrict the application of the windfall elimination provision to individuals whose combined monthly income from benefits under such title and other monthly periodic payments exceeds $2,500 and to provide for a graduated implementation of such provision on amounts above such $2,500 amount. 
 
 
1.Windfall elimination provision restricted to total monthly amounts in excess of $2,500Section 215(a)(7) of the Social Security Act (42 U.S.C. 415(a)(7)) is amended— 
(1)in subparagraph (A), by inserting after service’), the following: if the sum of the individual’s primary insurance amount under paragraph (1) of this subsection and the portion of the monthly periodic payment which is attributable to noncovered service performed after 1956 (with such attribution being based on the proportionate number of years of such noncovered service) is greater than $2,500, then; 
(2)in the second sentence of subparagraph (B)(i), by striking (with such attribution being based on the proportionate number of years of such noncovered service) and inserting (as determined under subparagraph (A)); 
(3)in the last sentence of subparagraph (B)(i), by striking the larger of and all that follows through subsection (i)) and inserting the following: the primary insurance amount determined under paragraph (1), reduced (before the application of subsection (i)) by the applicable percentage determined under clause (iii) of the excess of such amount over the larger of the two amounts computed under the preceding two sentences,; and 
(4)by adding at the end of subparagraph (B) the following new clause: 
 
(iii)For purposes of clause (i), the applicable percentage in connection with any individual is the product (not greater than 100 percent) derived by multiplying 2.5 percentage points by the quotient determined under this clause. The quotient determined under this clause is the quotient derived by dividing— 
(I)the excess of the sum referred to in subparagraph (A) over $2,500, by 
(II)$20.85, rounded to the next higher multiple of 1 where such amount is a multiple of 0.5 and to the nearest multiple of 1 in any other case..  
2.Effective dateThe amendments made by section 1 shall apply with respect to benefits for months after the date of the enactment of this Act. Notwithstanding section 215(f)(1) of the Social Security Act, the Commissioner of Social Security shall recompute primary insurance amounts to the extent necessary to carry out the amendments made by section 1. 
 
